By the Court,

Sutherland, J.
This action is a special action of trespass on the case, brought to recover damages for depositing earth on the plaintiff’s land, covered with water in Saginaw river,
*45The plaintiff obtained a verdict for $50., and now moves for judgment for costs, as well as for the damages. The claim for costs is opposed. By Sul. 2, § 5597, C. L., the plaintiff is allowed costs, if he recover a verdict in an action, in which the title to land shall come in question. In this case, the plaintiff sued as owner, and claimed damages for injury to the inheritance.
Costs are recoverable.